DENY and Opinion Filed April 15, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00325-CV

                      IN RE MICHAEL A. RUFF, Relator

               Original Proceeding from the Probate Court No. 2
                             Dallas County, Texas
                     Trial Court Cause No. PR-11-02825-2

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Myers
      Before the Court are relator’s April 12, 2022 petition for writ of mandamus

and emergency motion for stay. In the petition, relator challenges the probate court’s

March 30, 2022 order granting real party in interest’s motion to clarify the court’s

January 28, 2021 and March 23, 2021 post-judgment discovery orders.

      This Court has already denied relator’s previous mandamus challenge to the

trial court’s January 28, 2021 and March 23, 2021 post-judgment discovery orders

on the ground of laches. See In re Ruff, No. 05-21-00886-CV, 2022 WL 456545

(Tex. App.—Dallas Feb. 15, 2022, orig. proceeding) (mem. op.). The trial court’s

March 30, 2022 order, which is the subject of this petition, merely clarified the dates

and places of production without making any substantive changes to the January 28,
2021 and March 23, 2021 discovery rulings. Because we conclude this petition is

essentially the same mandamus challenge to the trial court’s January 28, 2021 and

March 23, 2021 discovery rulings that this Court has already determined to be barred

by laches, we deny mandamus relief. Having denied the petition, we also deny

relator’s emergency motion as moot.



                                          /Lana Myers/
220325f.p05                               LANA MYERS
                                          JUSTICE




                                        –2–